DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 is pending.  Claims 12-17 are the subject of this NON-FINAL Office Action.   Claims 1-11 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 12-17) without traverse in the Reply filed 05/31/2022 is acknowledged.  
Thus, claims 1-11 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 12, the metes and bounds of “a linear second first path” are unclear because its is not clear if this path is the same as the “linear first path.”
In claim 13, “the first energy system” lacks antecedent basis in claim 12 which states “first energy delivery system.”  Similar antecedent basis is missing for “second energy system.”
In claim 14, “the linear second path” lacks antecedent basis in claims 12-13.
In claim 15, “the first linear path” and “the second linear path” lack antecedent basis in claims 12-14.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MCMURTRY (US 2016/0136730).
	As to claim 12, MCMURTRY teaches platform 102 (Figs. 2-3), dispenser 108 (Figs. 2-3) and two energy delivery systems each with laser and galvo/rotating mirror (Figs. 3, 7, 10-13).
	The intended uses or purposes of the apparatus fail to distinguish the structure of the apparatus from the prior art.  See MPEP § 2114(II).  Thus, the following fail to impart any distinguishing structures to the claimed apparatus:
“to dispense a plurality of layers of feed material on a top surface of the platform”;
“to emit a [] light beam”; and
“to redirect the [] light beam toward a [] portion of top surface of the platform to deliver energy to a [] region of an uppermost layer of the layers of feed material to fuse the feed material in the [] region, wherein the [] reflective member is rotatable such that sequential facets sweep the [] light beam sequentially along a linear [] path on the uppermost layer.”
Regardless, MCMURTRY teaches each of these intended uses (paras. 0038, 0041, Fig. 10, for example).
	As to claims 13-17, aside from the “the first energy system and the second energy system are mounted on a support,” the other functional language describes how the light beam paths and support are capable of being or intended to be moved.  Thus, these claims only require energy systems mounted on a generic support.  MCMURTRY teaches this as guides 170a/b for mounting optical assemblies 142 on optical unit 135 with integrated lasers (paras. 0043, Figs. 3, 7, 10-13).
	Regardless, MCMURTRY teaches each of these capabilities or intended uses (Figs. 3-5, 7, 10, 13, showing parallel progression/path of spots from lasers that are orthogonal to optical units movement).

Prior Art
	The following prior art also teaches powder-based 3D printers with multiple light sources with multiple galvo/polygon mirrors: US20100187207; US20160016255A1; US20170173876A1; US 2017/0326798; US20180085995A1; US20180141270A1; US20180193955A1; US20180207750A1; US20180229431A1; US20180229444A1; US20180326663A1; WO2020193255A1; US20170165751; US 20180154443; US 20180186082; US 20180186073; US 20180185963; 20180194074; US 20180250770.
	The following co-assigned patents and applications may be pertinent to obvious-type double patenting depending on claim amendments: US10730240; US 10800103; US10981323; US 10940641; US 20180369914; US 11331855; US 16/169988; US 15/811589; US 15/960478; US 11065689; US 11135773; US 10981323; US 16/667832.  The current claims are so broad and generic that it was not possible to apply conflicting claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743